FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 CESAR ANTONIO FAJARDO PENEA,                     No. 07-71888

               Petitioner,                        Agency No. A074-818-277

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Cesar Antonio Fajardo Penea, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research                                                             07-71888
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003),

and we deny the petition for review.

       Substantial evidence supports the agency’s conclusion that the three

encounters Penea had with the guerillas in Guatemala did not amount to past

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (threats standing

alone only constitute past persecution when they are so menacing as to cause actual

suffering or harm). Substantial evidence also supports the agency’s conclusion

that Penea’s failed to establish that his fear upon returning to Guatemala is

objectively reasonable. See Nagoulko, 333 F.3d at 1018.

       Because Penea has not met the standard for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




RA/Research                               2                              07-71888